Citation Nr: 1035808	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter-in-law




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1953.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In June 1995, the RO issued a rating decision which denied 
the Veteran's original claim seeking service connection for 
bilateral hearing loss.  Although provided notice of this 
decision that same month, the Veteran did not perfect an appeal 
thereof.
 
2.  Evidence associated with the claims file since the unappealed 
June 1995 rating decision raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.

3.  The evidence of record shows that the Veteran's bilateral 
hearing loss can not be reasonably disassociated from his 
military service.

4.  The evidence of record shows that the Veteran's tinnitus 
cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's 
June 1995 rating decision, and the Veteran's claim for service 
connection for bilateral hearing loss is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).

3.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issues on appeal herein.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This is so 
because the Board is taking action favorable to the Veteran by 
granting the issues at hand.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Service 
connection for certain chronic diseases, including sensorineural 
hearing loss, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that "the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence."  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.



A.  New and Material Evidence

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it 
will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The RO denied the Veteran's initial claim seeking service 
connection for bilateral hearing loss in an unappealed June 1995 
rating decision.  Specifically, the RO's decision found no 
evidence of hearing loss having been incurred or aggravated 
during the Veteran's military service.  Although provided notice 
of this decision that same month, the Veteran did not perfect an 
appeal thereof, and the decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2009).  

Because the June 1995 rating decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

At the time of the June 1995 rating decision, the evidence of 
record was limited to essentially the dates of the Veteran's 
service and his application form.  A January 1995 response from 
the National Personnel Records Center in St. Louis, Missouri, 
indicated that the Veteran's service treatment and personnel 
records had been destroyed by a fire at that facility.


In support of his claim to reopen herein, the Veteran has 
submitted an April 2007 statement from W.S., M.D.  In this 
statement, Dr. S. indicated that the Veteran's hearing loss was 
more likely than not related to his exposure to high noise levels 
during his military service.  In addition, a September 2008 VA 
audiological examination was received documenting current hearing 
loss pursuant to 38 C.F.R. § 3.385.

Comparing the evidence received since the RO's June 1995 decision 
to the evidence of record before then, the Board finds that the 
additional evidence submitted includes evidence which is new and 
material as to the issue of service connection for bilateral 
hearing loss.  Specifically, the Veteran is now shown to have a 
current hearing loss.  Moreover, it has been related to his 
military service by a private physician.  

Accordingly, new and material evidence has been submitted, and 
the claim for entitlement to service connection for bilateral 
hearing loss must be reopened.  The merits of this issue will be 
addressed below on a de novo basis.

B.  Hearing Loss and Tinnitus

The Veteran served on active duty in the Army from February 1951 
to February 1953.  A March 2007 Memorandum in the file indicates 
that his service treatment and personnel records are unavailable 
for review in this matter.

A March 2007 private audiological evaluation noted findings of 
mild to severe sensorineural hearing loss, bilaterally.  

An April 2007 opinion letter was received from W.S., M.D.  In the 
letter, Dr. S. indicated that the Veteran had substantial hearing 
loss.  Dr. S. further opined that it "is more likely than not" 
that his hearing loss was due to his extensive exposure to high 
noise levels while in the military.  

In a November 2007 statement, the Veteran indicated that he was 
too close to simulated artillery explosions during his military 
training, and that he sought treatment for the resulting hearing 
loss during his military service.  He also indicated that he was 
frequently subjected to punishment as he was unable to hear his 
name being called when orders were given.

A liberty pass, submitted by the Veteran in April 2008, indicates 
that the Veteran had been assigned to the 890th Ordinance Company 
(Supply Depot), Red River Arsenal, Texas while in service.

In September 2008, a VA audiological examination was conducted.  
The report of this examination noted the Veteran's difficulty 
hearing.  The Veteran reported that he was exposed to rifle fire 
and loud equipment during service.  Occupationally, he reported 
working in oil fields, but after the wells had been established.  
He denied having any recreational noise exposure.  As for his 
tinnitus, the report noted that it is present, bilaterally.  It 
also noted the Veteran's history of having tinnitus for 50 years, 
but becoming worse since 2004.  An audiological evaluation 
revealed bilateral hearing loss according to 38 C.F.R. § 3.385.  
The report concluded with a diagnosis of mild sloping to profound 
sensorineural hearing loss, bilaterally.  The VA examiner further 
opined that he could not attribute the Veteran's current hearing 
loss to service without resorting to mere speculation.  

At a hearing before the RO in May 2009, the Veteran testified 
that he was treated for hearing loss on multiple occasions at the 
Hot Springs Military Medical Center and at Red River Arsenal.  
Specifically, he indicated that he sought treatment after having 
been exposed to a field artillery explosion simulator during 
combat training.  He testified that his inservice specialty was 
as a warehouseman, and that this position exposed him to loud 
noise from forklifts, cherry pickers, and other heavy equipment.  
The Veteran's daughter-in-law also attended the hearing, and 
testified that she has been aware of the Veteran's hearing 
problems since she started dating the Veteran's son in 1971.

A statement from the Veteran's brother, received in May 2009, 
noted that he can remember the Veteran's hearing problems since 
1963, when they began working together.  He also reported that he 
could not remember anything earlier as he was only nine when the 
Veteran returned from military service.  A statement from the 
Veteran's sister-in-law, received in June 2009, noted that the 
Veteran's spouse complained about his loss of hearing when he 
returned from military service.  She also indicated that the 
condition continued to worsen over the years.  A statement from 
the Veteran's friend and employer, received in June 2009, noted 
that the Veteran has had difficulty hearing for many years.

The Veteran's statements are competent evidence to relate a 
history of noise exposure during service.  Moreover, his 
contentions concerning his inservice noise exposure are 
consistent with what is known about his term of military service.  
Further, there is no reason to doubt the credibility of his 
statements.  Accordingly, the Board concludes that the Veteran 
has a history of noise exposure during service.

In addition, a recent VA audiological examination establishes 
that the Veteran has a current hearing disability.  38 C.F.R. § 
3.385.  Specifically, the September 2008 VA audiological 
examination noted that his auditory threshold is greater than 40 
decibels in multiple frequencies and that at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater.  His speech recognition scores were also 80 percent, 
bilaterally, using the Maryland CNC Test.  

The Veteran's statements are competent evidence as to what 
experiences; i.e., his statements are competent to report that he 
has experienced ringing in his ears.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding veteran competent to testify 
to symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  Moreover, the VA examination in September 
2008 specifically noted that the Veteran had tinnitus present, 
bilaterally.  

In reviewing the evidence of record, the Veteran has reported a 
competent and credible history of inservice noise exposure, which 
is supported by the limited service personnel records obtained.  
The April 2007 private treatment physician opined that the 
Veteran's current bilateral hearing loss was the result of his 
inservice noise exposure.  Although the VA examiner was unable to 
attribute the Veteran's current hearing loss to his military 
service without speculation, it was indicated that the Veteran 
had tinnitus, and that he had tinnitus for the past 50 years.

The law does not require evidence of a hearing disability in 
service.  Instead, there need only be a basis for attributing the 
current disorder to an injury in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Based on the foregoing, there is at 
least an approximate balance of positive and negative evidence 
regarding the issues at hand, and the evidence raises at least a 
reasonable doubt as to whether the Veteran's current bilateral 
hearing loss and tinnitus were incurred in service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be 
resolved in the Veteran's favor, and therefore, service 
connection for bilateral hearing loss and tinnitus is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


